DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/639524, filed on 06/30/2017.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 08/05/2020.  This IDS has been considered.


Election/Restrictions
Applicant's election with traverse of Group II (14-20) in the reply filed on 07/22/2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended in such a way that they are no longer patentably distinct.  This is found persuasive because the search burden is no longer present and Examiner agrees the amended claims are no longer patentably distinct. 
The requirement is WITHDRAWN.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-16, 21-23 and 28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Schofield et al. (US 2011/0094302; “Schofield”).

Regarding claim 14, Schofield discloses in figure 2B a device, comprising a substrate (not shown, disclosed in ¶ [0024]), an inertial mass (12) (¶ [0047]), an anchor (22) coupled to the substrate (¶ [0025])3Application No. 16/986,056 Reply to Office Action Dated May 24, 2022a decoupling element (16) including a first portion surrounding the anchor (22) (area of 16 immediately surrounding anchor 22), a second portion extending outward from the first portion (area of 16 above anchor 22 and surrounding top anchor), and a third portion extending outward from the first portion transverse to the second portion (horizontal extensions of 16), a first elastic element coupling the first portion of the decoupling element (16) to the anchor (22), and a second elastic element coupling the second portion to the inertial mass  (12) (see thick black lines connecting anchor 22 to inner frame 16 and connecting the horizontal pieces of the inner frame 16 to mass 12, note that these thick black lines are analogous to first and second elastic elements 28 and 43, ¶¶ [0044]-[0046]).  

Regarding claim 15, Schofield discloses in figure 2B the inertial mass (12) surrounds the decoupling element (16), the anchor (22), the first elastic element, and the second elastic element (see thick black lines connecting anchor 22 to inner frame 16 and connecting the horizontal pieces of the inner frame 16 to mass 12, note that these thick black lines are analogous to first and second elastic elements 28 and 43, ¶¶ [0044]-[0046]).  

Regarding claim 16, Schofield discloses in figure 2B a center of the anchor (22) is spaced apart from a center of the inertial mass (12) (center of mass 12 is in between the two inner anchors 22).  

Regarding claim 21, Schofield discloses in figure 2B the decoupling element further comprises a fourth portion extending outward from the first portion opposite to the second portion (“outer frame” bottom side) and a fifth portion extending outward from the first portion opposite to the third portion (“outer frame” right hand side).
  
Regarding claim 22, Schofield discloses in figure 2B a device, comprising a substrate including a surface (not shown, disclosed in ¶[0024]) an inertial mass overlapping and spaced apart from the surface of the substrate (12) (¶ [0047]), an anchor (22) coupled to the substrate (¶ [0025]), a decoupling element (16) including 5Application No. 16/986,056Reply to Office Action Dated May 24, 2022a first portion surrounding the anchor (22) (area of 16 immediately surrounding anchor 22) a second portion extending outward from the first portion (area of 16 above anchor 22 and surrounding top anchor), and a third portion extending outward from the first portion transverse to the second portion (horizontal extensions of 16), a first elastic element coupling the first portion of the decoupling element (16) to the anchor (22), a second elastic element coupling the second portion to the inertial mass (12) (see thick black lines connecting anchor 22 to inner frame 16 and connecting the horizontal pieces of the inner frame 16 to mass 12, note that these thick black lines are analogous to first and second elastic elements 28 and 43, ¶¶ [0044]-[0046]), a plurality of first fixed electrodes (29) on the surface of the substrate, the plurality of first fixed electrodes are between the surface of the substrate, and the inertial mass (12), and the plurality of first fixed electrodes are in electrical communication with the inertial mass (12) (¶ [0047]).
  
Regarding claim 23, Schofield discloses in figure 2B a fourth portion extending outward from the first portion opposite to the second portion (“outer frame” bottom side) and a fifth portion extending outward from the first portion opposite to the third portion (“outer frame” right hand side).

Regarding claim 28, Schofield discloses in figure 2B the inertial mass (12) includes a first opening surrounding the anchor (22), the decoupling element (16), the first elastic element, and the second elastic element.  





Allowable Subject Matter
Claims 11-13 are allowed.
Claims 17-20, 24-27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 11, none of the prior art alone or in combination neither discloses nor renders obvious a device as claimed comprising a third opening separated from the second opening by a first opening, the second plurality of fixed electrodes and the second plurality of mobile electrodes are in the third opening in combination with the remaining claim limitations.

Claims 12 and 13 are allowed based on their dependence on claim 11.

Regarding claim 17, none of the prior art alone or in combination neither discloses nor renders obvious a device as claimed wherein the inertial mass comprises
a first portion with a first dimension extending from the first elastic element to a first end of the inertial mass; and a second portion with a second dimension extending from the first elastic element to a second end of the inertial mass opposite to the first end, the second dimension being less than the first dimension and a centroid of the inertial mass within the first portion of the inertial mass in combination with the remaining claim limitations.
	
	Regarding claim 18, none of the prior art alone or in combination neither discloses nor renders obvious a device as claimed wherein the second elastic element further comprises a plurality of first portions substantially parallel with each other configured to extend in the first direction and 4Application No. 16/986,056Reply to Office Action Dated May 24, 2022a plurality of second portions transverse to the plurality of first portions coupling the plurality of first portions to each other, the plurality of second portions configured to extend in a second direction transverse to the first direction in combination with the remaining claim limitations.  

Regarding claim 19, none of the prior art alone or in combination neither discloses nor renders obvious a device wherein the inertial mass further comprises a second opening laterally spaced apart from the first opening in combination with the remaining claim limitations.

Claim 20 would be allowable based on its dependence on claim 19.  

Regarding claim 24,  none of the prior art alone or in combination neither discloses nor renders obvious a device comprising a third elastic element coupling the fourth portion of the decoupling element to the anchor and a fourth elastic element coupling the fifth portion of the decoupling element to the inertial mass in combination with the remaining claim limitations.

Claims 25-27 would be allowable based on their dependence on claim 24.

Regarding claim 29, none of the prior art alone or in combination neither discloses nor renders obvious a device as claimed wherein the inertial mass further includes a second opening spaced apart from the first opening, the second opening is on a first side of the first opening, and a third opening spaced apart from the first opening, the third opening is on a second side of the first opening opposite to the first side of the first opening in combination with the remaining claim limitations.  

Claims 30 and 31 would be allowable based on their dependence on claim 29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0084654 to Senkal et al. is cited for disclosing an inertial sensor with multiple masses and decoupling frames but does not have the claimed configuration as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863